13-3470
     United States v. Braddock

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 25th day of November, two thousand fourteen.
 5
 6       PRESENT: AMALYA L. KEARSE,
 7                DENNIS JACOBS,
 8                REENA RAGGI,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       UNITED STATES,
13                Appellee,
14
15                    -v.-                                              13-3470
16
17       ROBERT BRADDOCK, JR.,
18                Defendant-Appellant.*
19       - - - - - - - - - - - - - - - - - - - -X
20
21       FOR APPELLANT:                        FRANK J. RICCIO, Law Offices of
22                                             Frank J. Riccio LLC, Bridgeport,
23                                             Connecticut.
24
25       FOR APPELLEE:                         CHRISTOPHER M. MATTEI (with Marc
26                                             H. Silverman, on the brief) for
27                                             Deirdre M. Daly, United States


                *
               The Clerk of Court is respectfully directed to amend
         the official caption in this case as set forth above.
 1                              Attorney for the District of
 2                              Connecticut, New Haven,
 3                              Connecticut.
 4
 5        Appeal from a judgment of the United States District
 6   Court for the District of Connecticut (Arterton, J.).
 7
 8        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 9   AND DECREED that the judgment of the district court be
10   AFFIRMED.
11
12        Robert Braddock, Jr., who was the finance director for
13   the federal congressional campaign of then-Connecticut State
14   legislator Christopher Donovan, was convicted, after a jury
15   trial in the United States District Court for the District
16   of Connecticut (Arterton, J.), of conspiracy to cause the
17   submission of false statements to the Federal Election
18   Commission (“FEC”) and to defraud the United States,
19   accepting illegal conduit contributions to a candidate for
20   federal office, and causing the submission of false
21   statements to the FEC.
22
23        Braddock’s conviction arose out of a scheme in which
24   the campaign accepted bribes from a group of Roll-Your-Own
25   smoke shops in exchange for assurance that Donovan would
26   kill any legislation arising in the Connecticut General
27   Assembly that would negatively impact the Roll-Your-Own
28   smoke shops’ favorable tax status.
29
30        On appeal, Braddock argues that the district court
31   erred in denying his motion for a judgment of acquittal as a
32   matter of law on the ground of insufficient evidence.
33   Braddock also argues that the district court erred in
34   applying a Guidelines enhancement for the abuse of a
35   position of trust. Finally, Braddock challenges the
36   substantive reasonableness of his sentence. We assume the
37   parties’ familiarity with the underlying facts, the
38   procedural history, and the issues presented for review.
39
40       1.   Sufficiency of the Evidence
41
42        “The Court reviews challenges to the sufficiency of the
43   evidence de novo.” United States v. Ionia Mgmt. S.A., 555
44   F.3d 303, 309 (2d Cir. 2009) (per curiam). But a “defendant
45   challenging the sufficiency of the evidence underlying a

                                  2
 1   criminal conviction bears a heavy burden, because this Court
 2   must review the evidence in the light most favorable to the
 3   government, drawing all reasonable inferences in its favor.”
 4   United States v. Mercado, 573 F.3d 138, 140 (2d Cir. 2009)
 5   (internal quotation marks omitted). And, “it is the task of
 6   the jury, not the court, to choose among competing
 7   inferences that can be drawn from the evidence.” United
 8   States v. Jackson, 335 F.3d 170, 180 (2d Cir. 2003).
 9
10        We agree with the district court that sufficient
11   evidence-–including recorded conversations--supported
12   Braddock’s convictions for conspiracy, accepting illegal
13   campaign contributions, and causing the submission of false
14   statements to the FEC. Braddock’s primary objection to the
15   government’s case is that it consisted largely of the
16   testimony of a cooperating witness. But, this Court must
17   “defer[] to the jury’s assessment of witness credibility and
18   its assessment of the weight of the evidence.” United
19   States v. Coplan, 703 F.3d 46, 62 (2d Cir. 2012) (internal
20   quotation marks omitted).
21
22       2.   Abuse of a Position of Trust
23
24        Whether a defendant “occupied a position of trust
25   within the meaning of § 3B1.3 is considered from the
26   victim’s viewpoint and presents a question of law subject to
27   de novo review. United States v. Thorn, 446 F.3d 378, 388
28   (2d Cir. 2006).   “The determination of whether a defendant
29   utilized a position of trust or special skill in a manner
30   that significantly facilitated the commission or concealment
31   of the offense is a question of fact reviewed for clear
32   error.” Id.
33
34        The abuse-of-a-position-of-trust enhancement is
35   appropriate if the defendant abused a position of trust “in
36   a manner that significantly facilitated the commission or
37   concealment of the offense.” U.S.S.G. § 3B1.3; see United
38   States v. Nuzzo, 385 F.3d 109, 115 (2d Cir. 2004).
39   Braddock’s role as finance director for Donovan’s campaign
40   was a position “characterized by professional or managerial
41   discretion,” U.S.S.G. § 3B1.3 cmt. n.1. Braddock was
42   responsible for, among other things, setting the campaign’s
43   fundraising goals, designing the strategy to meet those
44   goals, supervising the donor database, responding to donor
45   inquiries about FEC compliance, deciding whether to accept

                                  3
 1   contributions, managing relationships with donors, and
 2   advising Donovan. As the district court reasoned, Braddock
 3   performed his duties as the campaign’s finance director
 4   “without significant supervision.” Sentencing Hr’g Tr.
 5   20:16; see also United States v. Barrett, 178 F.3d 643, 646
 6   (2d Cir. 1999). And, as the district court concluded,
 7   Braddock used his position of trust to further and conceal
 8   his crimes. See Sentencing Hr’g Tr. 23:15–25:16. For
 9   example, Braddock prevented a check bearing the name of a
10   smoke shop owner from being deposited, arranged for a
11   substitute check from a straw donor, and circumvented the
12   campaign’s FEC compliance mechanism.
13
14       3.   Substantive Reasonableness of Braddock’s Sentence
15
16        This Court reviews a sentence for substantive
17   reasonableness under a “particularly deferential standard.”
18   United States v. Adams, 768 F.3d 219, 225 (2d Cir. 2014)
19   (per curiam) (internal quotation marks omitted). A sentence
20   is substantively unreasonable only in the “rare case” when
21   allowing it to stand would “damage the administration of
22   justice because the sentence imposed was shockingly high,
23   shockingly low, or otherwise unsupportable as a matter of
24   law.” United States v. Rigas, 583 F.3d 108, 123 (2d Cir.
25   2009). The district court properly considered Braddock’s
26   history and characteristics, the seriousness of the offense,
27   and the need for deterrence, and the below-Guidelines
28   sentence imposed was not “shockingly high” or “otherwise
29   unsupportable as a matter of law.” Id.; see also United
30   States v. Park, 758 F.3d 193, 200 (2d Cir. 2014) (per
31   curiam).
32
33        For the foregoing reasons, and finding no merit in
34   Braddock’s other arguments, we hereby AFFIRM the judgment of
35   the district court.
36
37                              FOR THE COURT:
38                              CATHERINE O’HAGAN WOLFE, CLERK
39
40
41




                                  4